Citation Nr: 1722880	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  06-21 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

2.  Entitlement to special month compensation (SMC) at the housebound rate. 


REPRESENTATION

The Veteran represented by:  American Red Cross


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1970 to August 1972.

These matters come to the Board of Veteran's Appeals (Board) on appeal from November 2004 and July 2007 rating decisions from the United States Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This case was previously remanded by the Board, in May 2016, to obtain a VA examination assessing the severity of the Veteran's service-connected disabilities (except for his psychiatric disability) and their functional effect in securing and following gainful employment.  Via written correspondence received August 2016, the Veteran explained he was unable to attend the scheduled VA examination due to his health conditions.  Although the Veteran was unavailable to attend the scheduled VA examinations, the RO has substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

In its previous decision, the Board revived the issue of entitlement to a TDIU and raised the issue of entitlement to SMC at the housebound rate.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011).  These issues remain on appeal are adjudicated as set forth below. 


FINDINGS OF FACT

1.  The Veteran has been receipt of a total combined disability rating of 100 percent and SMC(l) since June 4, 2004 for major depression disorder and panic disorder with agoraphobia.  Since the combined schedular rating has never been "less than total" during the period on appeal, the issue of entitlement to a TDIU has been rendered moot. 

2.  The Veteran is currently service connected for: major depression disorder and panic disorder with agoraphobia at 100 percent since June 4, 2004; degenerative joint disease of the lumbar spine at 40 percent since November 8, 2011; residuals of twisted left ankle at 20 percent since October 16, 2002; osteoarthritis of the left hip with limitation of abduction at 20 percent since January 9, 2007; degenerative joint disease of the left knee at 10 percent since October 16, 2002; osteoarthritis of the left hip with limitation of extension at 10 percent since October 16, 2002; and degenerative changes of the Lisfranc joint with significant dorsal spurring at the second transmetatarsal joint of the  left foot at 10 percent since June 26, 2006.

3.  Since November 8, 2011, the Veteran has a single service-connected disability rated as 100 percent, and additional service-connected disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems. 

4.  Prior to November 8, 2011, the probative evidence is against finding that the Veteran either: had a single service-connected disability rated as 100 percent, and additional service-connected disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or that he was substantially confined to his dwelling or immediate premises as a direct result of his service-connected disabilities and that such confinement was reasonably certain to remain throughout his lifetime.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an award of a TDIU is rendered moot based on the combined schedular rating of 100 percent for the entire appellate period, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 4.14, 4.16 (2016).

2.  Since November 8, 2011, the criteria for an award of SMC at the housebound rate have been met.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. §§ 3.102, 3.350(i) (2016).

3.  Prior to November 8, 2011, the criteria for an award of SMC at the housebound rate have not been met.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. §§ 3.102, 3.350(i) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C.A. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.  

II.  TDIU

A TDIU may be assigned "where the schedular rating is less than total" when the disabled person is, in the judgment of the rating agency, unable to secure or follow substantially gainful employment as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

The Veteran has been granted a 100 percent rating for major depression disorder and panic disorder with agoraphobia since June 4, 2004.  During the pendency of this appeal, there has been no period where the schedular rating is "less than total," as required for a TDIU.  See 38 C.F.R. § 4.16(a) (2016).  Accordingly, the issue of entitlement to a TDIU at any time during the appellate period is now rendered moot, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 4.14 , 4.16 (2016).

III.  SMC at the housebound rate

Under 38 U.S.C.A. § 1114(s), special monthly compensation is payable if the Veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  The term "permanently housebound" will be considered to have been met when the Veteran is substantially confined to such Veteran's house (ward or clinical areas, if institutionalized) or immediate premises directly due to a service-connected disability and it is reasonably certain that such confinement will remain throughout the Veteran's lifetime.



      A.  Since November 8, 2011

The Board finds that the Veteran has been in receipt of a 100 disability rating and SMC(l) since June 4, 2004 based solely on his major depressive disorder and panic disorder with agoraphobia.  The Veteran's other service-connected disabilities are separate and distinct from major depressive disorder and panic disorder with agoraphobia, and primarily affect the musculoskeletal system.  When taken together the Veteran's additional service-connected disabilities have a combined schedular rating of over 60 percent since November 8, 2011 pursuant to 38 C.F.R. §  4.25.  Accordingly, the Board finds the Veteran has been statutorily housebound since November 8, 2011 and is entitled to SMC at the housebound rate from that date forward.  38 C.F.R. §  3.350(i)(1). 

      B.  Prior to November 8, 2011

Prior to November 8, 2011, the Veteran was in receipt of a 100 disability rating and SMC(l) since June 4, 2004 based solely on his major depressive disorder and panic disorder with agoraphobia; however his other service-connected disabilities were not independently ratable at 60 percent or higher.  Thus, he is not entitled to statutory SMC housebound benefits pursuant to 38 C.F.R. § 3.350(i)(1).  The next inquiry is whether the Veteran was permanently housebound by reason of his service-connected disabilities during this time frame.  38 C.F.R. §  3.305(i)(2).  Having thoroughly reviewed the evidence of record, the Board must conclude that the Veteran has not experienced actual housebound status during the period of time prior to November 8, 2011.  

The Veteran does not contend and the evidence does not show that the Veteran was substantially confined, as a result of the service-connected disabilities, to his dwelling and the immediate premises; or that he was institutionalized due to any of the service-connected disabilities.  See 38 C.F.R. § 3.350 (i)(2) (2016).  In reaching this conclusion, the Board has relied on the following evidence, set forth below. 

In written correspondence to the Social Security Administration dated August 2004, the Veteran explained that he would go outside daily and remained capable of driving a motor vehicle. 

In a December 2004 examination for housebound status, the reporting physician indicated the Veteran was not hospitalized, left his home on Wednesdays and Sundays to attend church, and was able to walk 1/2 block without assistance. 

Treatment notes from throughout 2007 document chronic orthopedic complaints resulting in an antalgic gait and restricted range of motion.  The Veteran was noted to be ambulating with the use of a cane on the right side.  January 2007 notes reflect that the Veteran had "a half to one block walking tolerance which he uses a cane and non-rigid lumbar support to perform."  The Veteran confirmed this finding in a February 2007 written correspondence, indicating he could walk 1/2 a block using assistive devices. 

In a therapist's statement dated November 2009, it was indicated that the Veteran seldom left his home and that his activities of daily living were limited.  However, this statement failed to positively demonstrate that the Veteran's service-connected disabilities rendered him permanently housebound.     

In September 2011, the Veteran was able to attend an outpatient mental health evaluation.  The Veteran was noted as walking with a limp using a cane, but without signs of psychomotor retardation or agitation.  

In general, the clinical evidence of record shows that the Veteran's service connected disabilities have gradually worsened during the appellate period until November 8, 2011.  However, the Veteran remained able to regularly attend appointments with his doctors outside of the home and occasionally attend church services.  While the evidence shows subjective complaints of lower extremity and back pain resulting in instability and an inability to walk great distances, the Veteran was treated with various assistive devices including leg braces, leg splints, a lumbar girdle, and a cane, which rendered occasional ambulation possible.  There is no evidence of record proving the Veteran was permanently housebound and confined to the premises of his home prior to November 11, 2008.  For these reasons, the Board finds that the criteria for entitlement to SMC at the housebound rate have not been met prior to November 11, 2008 and the appeal must be denied.


ORDER

Entitlement to a TDIU is dismissed as moot. 

Entitlement to SMC at housebound rate since November 8, 2011 is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to SMC at housebound rate prior to November 8, 2011 is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


